ORDER
On February 22, 1989, the Director of the Office of Lawyers Professional Responsibility filed a petition alleging that respondent, Michael R. Ciasen, had used deceptive means to obtain funds. Respondent filed an answer denying that he had violated the professional rules. On May 4, 1989, the Director and respondent entered into a stipulation whereby respondent waived his right to contest the Director’s petition for temporary suspension and agreed that without further proceedings this Court may enter its order temporarily suspending him from the practice of law pending final determination of the disciplinary proceedings.
The court, having considered the petition for disciplinary action and the petition for temporary suspension, NOW ORDERS:
1. The respondent is hereby temporarily suspended from the practice of law effective immediately pending final determination of these disciplinary proceedings.
2. Within 10 days from the date of this order, respondent shall notify each of his clients of his inability to continue representation of the client and shall otherwise fully comply with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.